I concur in the opinion and judgment of reversal, but I would also add a comment about the second assignment of error regarding the taped confession. I concurred in Waughtel, supra,
but I believe the issue here is different. In that case, there was a taped confession and a transcript of the tape, not as we have here, two confessions.
Appellee did have the right to introduce only the written confession, but appellant had a similar right to introduce the taped one. We are opening the door to mischief by holding that where a confession is taped and a second confession is obtained in writing, the original taped confession becomes inadmissible. Whether there are any inconsistencies is for the jury. The applicable rule here is Evid.R. 401, relevancy, not Evid.R. 1002, best evidence.
To my mind, one of the best protections to ensure the validity and accuracy of the subsequent written confession is the sure and certain knowledge by the officer taking the written confession that the original tape will always be admissible.
Thus, I concur. *Page 749